UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sen X
UNITED STATES OF AMERICA
19 MJ 8913
-against~ : ORDER
Pinero :
Defendant: Mark Pinero
Woe x

Hon. Lisa M. Smith, United States Magistrate Judge:

ORDERED that the bail condition requiring the defendant to reside
with his father at 2394 Belmont Ave, Bronx, NY 14058 be eliminated
allowing the defendant to reside.in an apartment approved by United
States Pretrial Services.

Dated: New York, New York
November 15, 2019

SO ORDERED

    
  

  

Lisa M.
United States

 
